DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment After Final
	The proposed amendment submitted after Final Rejection dated 1/29/2021 has been entered.

Claim 1, 6 is currently amended.
Claim 2 is previously presented.
Claims 3-5, 9, 17-20 are cancelled.
Claim 7-8, 10-11 is original.
Claims 12-16 are withdrawn.
Claims 21-22 are new.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Atty Scott Richey on 5/10/2021.

The application has been amended as follows: 
Regarding claim 1, the last clause has been moved to be in the first clause, such that the claimed subject matter reads:
“milling hemp, wherein the hemp is formed into a biomass of 10-25% leaf material, 10-25% stalk and stem, and 50-85% flower and flower trim, to a size between approximately 1/64 inch and approximately 1/16 inch…”
1, the second clause has been amended to read:
“heating the hemp in order to decarboxylate the hemp to create a decarboxylated hemp”.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/28/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter

Claim 1-2, 6-8, 10-11, 21-22 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited prior art or any prior art available discloses:
“wherein the hemp is formed into a biomass of 10-25% leaf material, 10-25% stalk and stem, and 50-80% flower and flower trim”.
	The mass fraction leaf material to stalk and stem to flower and flower trim was not an art-recognized variable for modification in the recited method and would not have been obvious in view of the cited prior art, or the outstanding rejection combined with any other prior art, or any other prior art available.
	Furthermore, while the time and temperature may be optimized by routine experimentation by one of ordinary skill in the art before the effective filing date as those were art-recognized variables for modification by one of ordinary skill in the art before the effective filing date (see Roth – BE 584191; Hospodor – US 2012/0046352 [0074]; Kim – US 2016/0058696 [0047]), one of ordinary skill in the art could not have optimized the art-recognized time and temperature variables, and the not-art-recognized mass fraction variable(s) to arrive at the claimed invention before the effective filing date.

	Therefore, none of the cited prior art or any combination of prior art available discloses:
“wherein decarboxylating the hemp includes heating the hemp at a temperature between 180 degree and 300 degree C for between 30-60 minutes; and
wherein the hemp is formed of biomass of 10-25% leaf material, 10-25% stalk and stem, and 50-80% flower and flower trim.”
Therefore, claim 1 is deemed allowable.

This application is in condition for allowance except for the presence of claims 12-16 directed to Group II non-elected without traverse.  Accordingly, claim 12-16 have been cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712